97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.$1,497,750.00 U.S. CURRENCY, Defendant,andJohn Nassr, Real-party-in-interest-Appellant.
No. 95-56727.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
John Nassr appeals the district court's order reinstating the default judgment of civil forfeiture brought by the United States for $1,497,750 in United States currency, obtained in a search of Nassr's residence as proceeds of illegal drug trafficking.  Nassr contends that the Double Jeopardy Clause barred the forfeiture due to his prior conviction for conspiracy to possess with intent to distribute marijuana.  This contention is precluded by the United States Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).  See United States v. Sardone, No. 95-50303, slip op. 10917 (9th Cir.  August 30, 1996).  Nassr contends that the district court erroneously gave retroactive application to  United States v. Cretacci, 62 F.3d 307 (9th Cir.1995).  We do not pass on this contention because Ursery makes any alleged error as to forfeiture harmless.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3